Case: 4:18-cv-01294-RLW Doc. #: 50 Filed: 10/29/18 Page: 1 of 5 PageID #: 291




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

 DAVID WHITT,                                 )
                                              )
      PLAINTIFF,                              )
                                              )
 v.                                           )          Case No. 4:18-CV-01294
                                              )
 CITY OF ST. LOUIS, et al.,                   )
                                              )
      DEFENDANT.                              )

                                DEFENDANTS’ REPLY
                     TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S
                         MOTION TO DISMISS COUNTS II AND V

         In reply to Plaintiff’s Opposition to Defendants’ Motion to Dismiss Counts II and
 V (Doc. 49), City of St. Louis (“City”), Officer Ryan J. Linhorst (“Linhorst”), Sergeant
 Matthew T. Karnowski (“Karnowski”), Officer Matthew A. Shaw (“Shaw”), and
 Detective Bobby D. Baine (“Baine”) (collectively referred to herein as “Defendants”),
 state as follows:
                                       ARGUMENT

         In opposition to Defendants Linhorst, Karnowski, Shaw and Baine’s Motion to
 Dismiss Count II, David Whitt (“Plaintiff”) argues this Court should construe Count II to
 state a claim for a substantive or procedural due process violation under the Fourth
 Amendment. However, this Court should find that Count II fails to state a claim under §
 1983 because he has failed to sufficiently allege facts tending to show a procedural or due
 process violation and because a lack of probable cause cannot alone sustain a civil rights
 claim under § 1983.
         In opposition to City’s Motion to Dismiss Count V, Plaintiff argues he has
 sufficiently alleged the existence of a continuing, widespread, persistent pattern of
 unconstitutional misconduct by City and its police. (Doc. 49 at *7.) However, Plaintiff’s
 reliance on the case Ahmad v. City of St. Louis and his own alleged experiences with
 SLMPD officers that precede his arrest in August 2016 are insufficient to allege a
 “continuing, widespread, persistent pattern of unconstitutional misconduct” by City


                                             1
Case: 4:18-cv-01294-RLW Doc. #: 50 Filed: 10/29/18 Page: 2 of 5 PageID #: 292




 employees that was the “moving force” behind his alleged constitutional violation. Jane
 Doe “A” v. Special School Dist., 901 F.2d 642, 646 (8th Cir. 1990).
                a. Count II should be dismissed because it fails to state a claim for a
                   substantive or procedural due process violation under the Fourth
                   Amendment.

        This Court should dismiss Plaintiff’s claim for malicious prosecution pursuant to
 § 1983 because Count II fails to adequately plead a substantive or procedural due process
 violation and a civil rights claim under § 1983 cannot alone be premised upon a lack of
 probable cause. In the alternative, Count II should be dismissed because it is duplicative
 of Count I.
        In his Opposition to Defendants’ Motion to Dismiss Plaintiff acknowledges that
 malicious prosecution is not punishable under § 1983 unless the defendants’ conduct also
 infringes some provision of the Constitution or federal law. (Doc. 49 at *3). After
 making that acknowledgement, however, he argues this Court should construe Count II to
 state a claim for a substantive or procedural due process violation under the Fourth
 Amendment when Count II fails to state facts sufficiently alleging a substantive or
 procedural due process violation. In lieu of alleging a substantive or procedural due
 process violation, Plaintiff alleges a lack of probable cause, which alone is insufficient to
 state a civil rights claim under § 1983. Joseph v. Allen, 712 F.3d 1222, 1228 (8th Cir.
 2013) (citing Kurtz v. Shrewsbury, 245 F.3d 753 (8th Cir. 2001)). Thus, Plaintiff’s Count
 II should be dismissed because it fails to adequately plead a substantive or procedural due
 process violation.
        To the extent this Court finds that Count II states a claim for a substantive due
 process violation, this Court should find that Count II is merely duplicative of Count I
 and dismiss Count II. In Count I Plaintiff alleges he was unreasonably seized in violation
 of the Fourth and Fourteenth Amendments and retaliated against for exercising his First
 Amendment rights. Pl. Am. Compl. ¶ 45. In Count II, by contrast, Plaintiff merely
 alleges that his arrest and prosecution were not supported by probable cause. To the
 extent that the Court construes Count II to state a claim for a due process violation under
 the Fourth Amendment, this Court should dismiss it as duplicative of the allegations
 asserted in Count I.


                                              2
Case: 4:18-cv-01294-RLW Doc. #: 50 Filed: 10/29/18 Page: 3 of 5 PageID #: 293




                  b. Count V should be dismissed because it fails to plausibly allege
                     that the City had a continuing, widespread and persistent pattern
                     of unconstitutional misconduct that was the moving force behind
                     his alleged constitutional violation.

           In his Opposition to Defendants’ Motion to Dismiss Plaintiff points to the case
 Ahmad v. City of St. Louis, Missouri, No. 4:17-CV-2455-CDP, 2017 WL 5478410, at *17
 (E.D. Mo. Nov. 15, 2017) and his alleged personal experiences with SLMPD officers that
 preceded his arrest in August 2016. As City argued in its Memorandum in Support of its
 Motion to Dismiss Count V (Doc. 46), Ahmad is irrelevant to Plaintiff’s claims because
 the events at issue in that case occurred subsequently to Plaintiff’s arrest in 2016 and
 therefore cannot be said to be the “moving force” or direct cause behind Plaintiff’s
 alleged constitutional violation. See Crumpley-Patterson v. Trinity Lutheran Hosp., 388
 F.3d 588, 591 (8th Cir. 2004) citing Doe v. Sch. Dist. of Norfolk, 340 F.3d 605, 614 (8th
 Cir. 2003) (in order to state a cause of action based on a custom or practice, Plaintiff is
 required to allege facts “by which one could begin to draw an inference that the conduct
 complained of . . . resulted from an unconstitutional policy or custom”) (emphasis
 added); See Shrum ex rel. Kelly v. Kluck, 249 F.3d 773, 780 (finding no 1983 liability
 because school district’s conduct “did not sufficiently cause” the constitutional violation).
           Plaintiff’s allegations concerning his own personal experiences with City also fail
 to state a claim for “a continuing, widespread, persistent pattern of unconstitutional
 misconduct” under Monell. This case is similar to the allegations made by the plaintiff in
 Gentry. Gentry v. Mt. Home Sch. Dist., No. 3:17-CV-3008, 2018 U.S. Dist. LEXIS
 80298 (W.D. Ark. May 9, 2018). In that case, the plaintiff, a high school student,
 brought a Monell claim against his school district alleging the school district had a
 continuing, widespread, persistent pattern of unconstitutional misconduct – namely,
 gender discrimination. The Court held, “[i]n the case at bar, [the plaintiff] has brought
 forward no evidence of the existence of a widespread, persistent pattern—a custom, in
 other words—of the District to discriminate against students due to their gender. The only
 example of alleged gender discrimination that [the plaintiff] can point to is his own.” Id.
 at *29.     Because the plaintiff’s personal allegations did not suffice to establish the
 existence of a widespread, persistent pattern of unconstitutional misconduct, the
 plaintiff’s Monell claim was dismissed. Id. at *30. Here, similarly, Plaintiff’s allegations


                                                3
Case: 4:18-cv-01294-RLW Doc. #: 50 Filed: 10/29/18 Page: 4 of 5 PageID #: 294




 concerning his own personal experiences with City police do not suffice to allege a
 widespread, persistent pattern of unconstitutional misconduct. This Court should find as
 the Court in Gentry that Plaintiff’s allegations concerning his prior interactions with City
 employees do not allege the existence of a widespread, persistent pattern of
 unconstitutional misconduct under Monell and did not cause his alleged constitutional
 violation. This Court should dismiss Plaintiff’s Count V.
        Moreover, Plaintiff’s own allegations of previous police misconduct do not
 constitute “prior similar complaints” under Andrews. See Andrews v. Fowler, 98 F.3d
 1069, 1074-75 (8th Cir. 1996) (finding “[a] city may be subject to § 1983 liability only if
 it had a policy or custom of failing to act upon prior similar complaints of
 unconstitutional conduct”).      While Plaintiff’s Complaint alleges unconstitutional
 misconduct prior to his arrest in August 2016, he makes said allegations in his pending
 lawsuit against the City, which was filed two years after his arrest, and he makes no
 allegation that he complained of said misconduct prior to the filing of this lawsuit.
 Complaining at present about previous events of misconduct is not the same as there
 existing “prior similar complaints” at the time of the misconduct in August 2016. Hence,
 even if this Court were to find that Plaintiff’s own allegations of police misconduct
 sufficed to establish a widespread, persistent pattern of unconstitutional misconduct it
 should find his current allegations of misconduct prior to August 2016 do not constitute
 “prior similar complaints” under Andrews as the complaining of those events did not
 occur until he filed suit in this matter, which was well after his arrest in August 2016.
 Therefore, taking Plaintiff’s allegations as true, Count V should be dismissed because the
 City may be subject to § 1983 liability only if it had a policy or custom of failing to act
 upon prior similar complaints of unconstitutional conduct, and Plaintiff fails to plausibly
 allege that the City failed to act upon prior similar complaints.
        Finally, if this Court were to find that Plaintiff’s own allegations of
 unconstitutional misconduct state a claim under Monell, the high bar set for establishing
 municipal liability under § 1983 would greatly diminish. “The Supreme Court has set a
 high bar for establishing municipal liability under § 1983, and demands careful analysis
 from district courts, to avoid any risk that liability could be imposed under a theory of
 respondeat superior.” Soltesz v. Rushmore Plaza Civic Ctr., 847 F.3d 941, 947 (8th Cir.


                                               4
Case: 4:18-cv-01294-RLW Doc. #: 50 Filed: 10/29/18 Page: 5 of 5 PageID #: 295




 2017) (citing Pembaur v. City of Cincinnati, 475 U.S. 469, 479 (1986)). Allowing
 Plaintiff’s allegations of previous alleged misconduct to constitute a widespread,
 persistent pattern of unconstitutional misconduct would essentially recast the elements of
 municipal liability under Monell as perfunctory. To preserve the Supreme Court’s high
 bar for municipal liability under § 1983, this Court should reject the assertion by Plaintiff
 that his allegations of prior misconduct by City police constitute a widespread, persistent
 pattern of unconstitutional misconduct, and Count V should be dismissed.
                                        CONCLUSION
         Taking Plaintiff’s allegations against Defendants as true, and construing those
 allegations in a light most favorable to Plaintiff, Plaintiff fails to sufficiently allege facts
 entitling Plaintiff to relief. Kottschade v. City of Rochester, 319 F.3d 1038, 1040 (8th
 Cir. 2003). Consequently, Plaintiff’s claims in Counts II and V against Defendants
 should be dismissed pursuant to Rule 12(b)(6).

                                                                       Respectfully Submitted,

                                                                              JULIAN BUSH
                                                                          CITY COUNSELOR

                                                                 By: /s/ Abby Duncan
                                                                   Abby Duncan #67766MO
                                                               Erin K. McGowan #64020MO
                                                               1200 Market Street, Room 314
                                                                                    City Hall
                                                                        St. Louis, Mo 63103
                                                                              (314) 622-4694
                                                                          (314) 622-4956 fax
                                                                   DuncanA@stlouis-mo.gov
                                                                McGowanE@stlouis-mo.gov
                                                                            Attorneys for City

                               CERTIFICATE OF SERVICE

        I hereby certify the foregoing was electronically filed on October 29, 2018 with
 the Court for service by means of Notice of Electronic Filing upon all attorneys of record.


                                                                         /s/ Abby Duncan




                                                5
